Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 17, 2016                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  153492                                                                                           Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 153492
                                                                   COA: 324551
                                                                   Shiawassee CC: 13-004667-FH
  DONALD EBRAHIMI,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 11, 2016
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 17, 2016
           s1110
                                                                              Clerk